DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 06/01/2021.  Claims 1-8 and 21-32 are pending.  Claims 9-20 have been canceled.  Claims 1, 21, and 26 have been written in independent form.

Information Disclosure Statement
The information disclosure statement filed 04/19/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  It is further noted that none of the cited Foreign Patent Documents nor the Non-Patent Literature Documents that were listed on the IDS were submitted with the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-32 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
The term "substantially parallel ribs" in claims 1, 4, 6, 21, 22, 26, 29, and 30 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Additionally claims 2-8, 22-25, and 27-32 are rejected because they depend from their respective indefinite independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6-8 is/are rejected under 35 USC § 102(a)(1) as being anticipated by MILLER et al., U.S. Patent Application Publication 2015/0343720 A1 (hereinafter called MILLER).
Regarding claim 1, MILLER teaches a composite trailing edge control surface comprising:
a contiguous one-piece composite control surface skin (See e.g., FIG. 2 element 200) defining a line of symmetry (See e.g., FIG. 2, where the imaginary longitudinal line on the x-a line of symmetry) and including a first end (See e.g., annotated FIG. 2 herein below), associated with a first control surface (See e.g., annotated FIG. 2 herein below), and a second end (See e.g., annotated FIG. 2 herein below), associated with a second control surface (See e.g., annotated FIG. 2 herein below), disposed on opposite sides of the line of symmetry (See e.g., annotated FIG. 2 herein below);
a plurality of stiffening cores (See e.g., FIGS. 1 & 2 elements 118, 120, 218, 220) bonded to the contiguous one-piece composite control surface skin;
a plurality of hinge fittings (See e.g., FIGS. 1 & 2 elements 104, 210) fastened to the contiguous one-piece composite control surface skin; and
a plurality of substantially parallel ribs (See e.g., FIGS. 1 & 2 elements 126-128, 130, 132, 134, 226-228, 230, 232, 234) fastened to the contiguous one-piece composite control surface skin,
wherein, when the contiguous one-piece composite control surface skin is folded along the line of symmetry and the first end is joined to the second end (See e.g., FIG. 1), the contiguous one-piece composite control surface skin encloses the plurality of stiffening cores, wraps around the plurality of hinge fittings and the plurality of substantially parallel ribs, orients the first control surface and the second control surface on opposing sides of the composite trailing edge control surface (See e.g., FIG. 1  Examiner notes this entire wherein clause is a product by process limitation; therefore, all that matters is the resultant structure, and MILLER teaches this resultant structure).


    PNG
    media_image1.png
    786
    1186
    media_image1.png
    Greyscale


Regarding claim 4, MILLER teaches wherein at least one hinge fitting of the plurality of hinge fittings may be connected to a first end of one of the plurality of substantially parallel ribs (See e.g., FIG. 1 plus view A-A elements 104 & 128).
Regarding claim 6, MILLER teaches wherein the plurality of stiffening cores may be disposed between each of the plurality of substantially parallel ribs on the contiguous one-piece composite control surface skin (See e.g., FIGS. 1 & 2 elements 118, 120, 128, 130).
Regarding claim 7, MILLER teaches wherein the contiguous one-piece composite control surface skin is curved around the line of symmetry (See e.g., FIG. 1).
Regarding claim 8, MILLER teaches further defining an axis of rotation extending through each of the plurality of hinge fittings (See e.g., FIG. 1, where the imaginary axis through an axis of rotation extending through each of the plurality of hinge fittings).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 USC § 103 as being unpatentable over MILLER, and further in view of Remene et al., U.S. Patent Application Publication 2012/0061515 A1 (hereinafter called Remene, and it is noted that this reference is cited on the IDS filed 04/19/2018).
Regarding claim 2, MILLER teaches wherein the contiguous one-piece composite control surface skin (See e.g., FIG. 2 element 200) comprises a plurality of plies of … fiber (See e.g., FIG. 2 elements 207, 208; ¶s [0043] & [0046], “… the multiple plies of the skin and of the protrusions are integrally joined together by continuous fibers in a woven structure.”).
But MILLER does not teach carbon fiber material.
However, Remene teaches carbon fiber material (Remene See e.g., ¶s [0072], [0082], & [0083]).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of MILLER and Remene before him, before the effective filing date of the claimed invention, to include in the invention of MILLER carbon fiber material, as taught in the analogous art of Remene.  One would have been motivated to make such a combination to achieve the predictable result of enhancing the structural mechanical strength, while being simple to make and providing reinforcement folds, as disclosed in Remene (See e.g., ¶s [0017] & [0083]).


Claim 5 is/are rejected under 35 USC § 103 as being unpatentable over MILLER, and further in view of Padden U.S. Patent 5,224,670 A (hereinafter called Padden, and it is noted that this reference is cited on the IDS filed 04/19/2018), and further in view of Remene.
Regarding claim 5, MILLER teaches the plurality of stiffening cores (See e.g., FIGS. 1 & 2 elements 118, 120, 218, 220).
But MILLER does not teach comprises honeycomb stiffening cores laminated with a covering skin of carbon fiber material.
However, Padden teaches honeycomb core (See e.g., FIG. 2 element 20, which, when combined with the stiffening cores of MILLER, teaches honeycomb stiffening cores).
(See e.g., ¶ column 2 lines 15-20).
And, neither MILLER nor Padden teaches stiffening cores laminated with a covering skin of carbon fiber material.
However, Remene teaches stiffening cores laminated with a covering skin of carbon fiber material (Remene See e.g., ¶ [0083]).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of MILLER, Padden, and Remene before him, before the effective filing date of the claimed invention, to include in the combined invention of MILLER and Padden stiffening cores laminated with a covering skin of carbon fiber material, as taught in the analogous art of Remene.  One would have been motivated to make such a combination to achieve the predictable result of enhancing the structural mechanical strength, while being simple to make and providing reinforcement folds, as disclosed in Remene (See e.g., ¶s [0017] & [0083]).


Claims 21-32MILLER, and further in view of Remene, and further in view of Padden.
Regarding claim 21, MILLER teaches a composite trailing edge control surface comprising:
a contiguous one-piece composite control surface skin (See e.g., FIG. 2 element 200) defining a line of symmetry (See e.g., FIG. 2, where the imaginary longitudinal line on the x-axis teaches a line of symmetry) and including a first end (See e.g., annotated FIG. 2 hereinabove), associated with a first control surface (See e.g., annotated FIG. 2 hereinabove), and a second end (See e.g., annotated FIG. 2 hereinabove), associated with a second control surface (See e.g., annotated FIG. 2 hereinabove), disposed on opposite sides of the line of symmetry (See e.g., annotated FIG. 2 hereinabove);
a plurality of stiffening cores (See e.g., FIGS. 1 & 2 elements 118, 120, 218, 220) bonded to the contiguous one-piece composite control surface skin;
a plurality of covering skins on each of the plurality of stiffening cores to create a … sandwich composite structure skin (See e.g., FIG. 2 elements 202, 207, 208);
…
a plurality of hinge fittings attached to the … sandwich composite structure skin (See e.g., FIGS. 1 & 2 elements 104, 210) …; and
a plurality of substantially parallel ribs (See e.g., FIGS. 1 & 2 elements 104, 210) attached to the … sandwich composite structure skin …;
wherein, when the contiguous one-piece composite control surface skin is folded along the line of symmetry and the first end is fastened to the second end (See e.g., FIG. 1), the contiguous one-piece composite control surface skin encloses the plurality of stiffening cores, wraps around the plurality of hinge fittings and the plurality of substantially parallel ribs, and orients the first control surface and the second control surface on opposing sides of the (See e.g., FIG. 1  Examiner notes this entire wherein clause is a product by process limitation; therefore, all that matters is the resultant structure, and MILLER teaches this resultant structure).
But MILLER does not teach a laminate sandwich composite structure skin, nor fastener apertures and hinge fitting access apertures extending through the laminate sandwich composite structure skin.
However, Remene teaches a laminate sandwich composite structure skin (See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]  Examiner notes that for this limitation, even though Remene teaches a sandwich composite structure skin, Remene is primarily relied upon to teach the laminate feature of it, as MILLER teaches the claimed sandwich composite structure skin).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of MILLER and Remene before him, before the effective filing date of the claimed invention, to include in the invention of MILLER a laminate sandwich composite structure skin, as taught in the analogous art of Remene.  One would have been motivated to make such a combination to achieve the predictable result of guaranteeing good flexural and torsional rigidity and enhancing and ensuring excellent structural mechanical strength, as disclosed in Remene (See e.g., ¶s [0016] & [0017]).
And neither MILLER nor Remene teaches fastener apertures and hinge fitting access apertures extending through the … sandwich composite structure skin.
However, Padden teaches fastener apertures (See e.g., FIG. 2, where the unlabeled holes on flanges 28 and 29 teach fastener apertures) and hinge fitting access apertures extending through the … sandwich composite structure skin (See e.g., FIG. 2, where the unlabeled fastener apertures protrude, teach the instant claim limitations).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of MILLER, Remene, and Padden before him, before the effective filing date of the claimed invention, to include in the combined invention of MILLER and Remene fastener apertures and hinge fitting access apertures extending through the … sandwich composite structure skin, as taught in the analogous art of Padden.  One would have been motivated to make such a combination to achieve the predictable result of a simple construction made possible through the use of an attachment flange geometry which eliminates a shear attachment on the hinge/actuator drive fitting, as disclosed in Padden (See e.g., ¶ column 4 lines 40-42).
Regarding claim 22, MILLER, as modified by Remene and Padden in the rejection in claim 21 hereinabove, further teaches the composite trailing edge control surface of claim 21, in which at least one of the plurality of hinge fittings is fastened to a first end of at least one of the plurality of substantially parallel ribs (MILLER See e.g., FIG. 1 plus view A-A elements 104 & 128).
Regarding claim 23, MILLER, as modified by Remene and Padden in the rejection in claim 21 hereinabove, further teaches the composite trailing edge control surface of claim 21, in which the first end is glued to the second end (Remene See e.g., ¶s [0112]-[0114]).
Regarding claim 24, MILLER, as modified by Remene and Padden in the rejection in claim 21 hereinabove, further teaches the composite trailing edge control surface of claim 21, in which the contiguous one-piece composite control surface skin is curved around the line of symmetry (MILLER See e.g., FIG. 1).
Regarding claim 25, MILLER, as modified by Remene and Padden in the rejection in (Padden See e.g., column 4 lines 34-38) extending through the fastener apertures (Padden See e.g., FIG. 2, where the unlabeled holes on flanges 28 and 29 teach fastener apertures) and the hinge fitting access apertures (Padden See e.g., FIG. 2, where the unlabeled apertures through which the hinge fittings 25 and 26 and their respective attachment apertures, i.e., fastener apertures protrude, teach the instant claim limitations).
Regarding claim 26, MILLER teaches a composite trailing edge control surface, comprising:
a contiguous one-piece composite control surface skin (See e.g., FIG. 2 element 200) defining a line of symmetry (See e.g., FIG. 2, where the imaginary longitudinal line on the x-axis teaches a line of symmetry) and including a first end (See e.g., annotated FIG. 2 hereinabove), associated with a first control surface (See e.g., annotated FIG. 2 hereinabove), and a second end (See e.g., annotated FIG. 2 hereinabove), associated with a second control surface (See e.g., annotated FIG. 2 hereinabove), disposed on opposite sides of the line of symmetry (See e.g., annotated FIG. 2 hereinabove);
a plurality of stiffener cores (See e.g., FIGS. 1 & 2 elements 118, 120, 218, 220) positioned on the contiguous one-piece composite control surface skin;
a corresponding plurality of covering skins positioned on each of the plurality of stiffener cores to create a … sandwich composite structure skin (See e.g., FIG. 2 elements 202, 207, 208);
and
a plurality of substantially parallel ribs (See e.g., FIGS. 1 & 2 elements 104, 210) attached to the … sandwich composite structure skin …;
(See e.g., FIG. 1) so that the contiguous one-piece composite control surface skin encloses the plurality of stiffening cores, wraps around the plurality of substantially parallel ribs, and orients the first control surface and the second control surface on opposing sides of the composite trailing edge control surface (See e.g., FIG. 1  Examiner notes this entire wherein clause is a product by process limitation; therefore, all that matters is the resultant structure, and MILLER teaches this resultant structure).
But MILLER does not teach a laminate sandwich composite structure skin, nor fastener apertures and hinge fitting access apertures extending through the laminate sandwich composite structure skin.
However, Remene teaches a laminate sandwich composite structure skin (See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]  Examiner notes that for this limitation, even though Remene teaches a sandwich composite structure skin, Remene is primarily relied upon to teach the laminate feature of it, as MILLER teaches the claimed sandwich composite structure skin).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of MILLER and Remene before him, before the effective filing date of the claimed invention, to include in the invention of MILLER a laminate sandwich composite structure skin, as taught in the analogous art of Remene.  One would have been motivated to make such a combination to achieve the predictable result of guaranteeing good flexural and torsional rigidity and enhancing and ensuring excellent structural mechanical strength, as disclosed in Remene (See e.g., ¶s [0016] & [0017]).

However, Padden teaches fastener apertures (See e.g., FIG. 2, where the unlabeled holes on flanges 28 and 29 teach fastener apertures) extending through the … sandwich composite structure skin (See e.g., FIG. 2, where the unlabeled apertures through which the hinge fittings 25 and 26 and their respective attachment apertures, i.e., fastener apertures protrude, teach the instant claim limitations).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of MILLER, Remene, and Padden before him, before the effective filing date of the claimed invention, to include in the combined invention of MILLER and Remene fastener apertures and hinge fitting access apertures extending through the … sandwich composite structure skin, as taught in the analogous art of Padden.  One would have been motivated to make such a combination to achieve the predictable result of a simple construction made possible through the use of an attachment flange geometry which eliminates a shear attachment on the hinge/actuator drive fitting, as disclosed in Padden (See e.g., ¶ column 4 lines 40-42).
Regarding claim 27, MILLER, as modified by Remene and Padden in the rejection in claim 26 hereinabove, further teaches further comprising hinge fitting access apertures extending through (Padden See e.g., FIG. 2, where the unlabeled apertures through which the hinge fittings 25 and 26 and their respective attachment apertures, i.e., fastener apertures protrude, teach the instant claim limitations) the laminate (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) sandwich composite structure skin (MILLER See e.g., FIG. 1).
Regarding claim 28, MILLER, as modified by Remene and Padden in the rejection in claim 27 hereinabove, further teaches further comprising a plurality of hinge fittings (MILLER See e.g., FIGS. 1 & 2 elements 104, 210) attached to the laminate (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) sandwich composite structure skin (MILLER See e.g., FIG. 1) proximate the hinge fitting access apertures (Padden See e.g., FIG. 2, where the unlabeled apertures through which the hinge fittings 25 and 26 and their respective attachment apertures, i.e., fastener apertures protrude, teach the instant claim limitations).
Regarding claim 29, MILLER, as modified by Remene and Padden in the rejection in claim 28 hereinabove, further teaches the composite trailing edge control surface of claim 28, in which at least one of the plurality of hinge fittings is joined to a first end of at least one of the plurality of substantially parallel ribs (MILLER See e.g., FIG. 1 plus view A-A elements 104 & 128).
Regarding claim 30, MILLER, as modified by Remene and Padden in the rejection in claim 29 hereinabove, further teaches further comprising mechanical fasteners (Padden See e.g., column 4 lines 34-38) extending through the fastener apertures (Padden See e.g., FIG. 2, where the unlabeled holes on flanges 28 and 29 teach fastener apertures) and the hinge fitting access apertures (Padden See e.g., FIG. 2, where the unlabeled apertures through which the hinge fittings 25 and 26 and their respective attachment apertures, i.e., fastener apertures protrude, teach the instant claim limitations) and joining the laminate (Remene See e.g., FIG. 2 elements 18; ¶s [0073]-[0074]) sandwich composite structure skin (MILLER See e.g., FIG. 1) to the plurality of substantially parallel ribs (MILLER See e.g., FIGS. 1 & 2 elements 104, 210) and the plurality of hinge fittings (MILLER See e.g., FIGS. 1 & 2 elements 104, 210).
Regarding claim 31, MILLER, as modified by Remene and Padden in the rejection in claim 26 hereinabove, further teaches the composite trailing edge control surface of claim 26, in which the contiguous one-piece composite control surface skin is curved around the line of (MILLER See e.g., FIG. 1).
Regarding claim 32, MILLER, as modified by Remene and Padden in the rejection in claim 26 hereinabove, further teaches the composite trailing edge control surface of claim 26, in which the first end is glued to the second end (Remene See e.g., ¶s [0112]-[0114]).

Claim Rejections - 35 USC § 102/103
Claim 3 is/are rejected under 35 USC § 102(a)(1) as anticipated by MILLER or, in the alternative, under 35 USC § 103 as being unpatentable over MILLER, and further in view of Tanaka, U.S. Patent Application Publication 2004/0145080 A1 (hereinafter called Tanaka, and it is noted that this reference is cited on the IDS filed 04/19/2018).
Regarding claim 3, MILLER teaches wherein the contiguous one-piece composite control surface skin comprises a plurality of access apertures that provide access through the contiguous one-piece composite control surface skin to the plurality of hinge fittings (See e.g. FIG. 1 elements 132, 134, where view A-A shows element 132 removed allowing access to hinge 104, which creates an aperture, and the broadest reasonable interpretation (BRI) of aperture is an opening, and there is nothing in the limitation that precludes a closed aperture.)
However, should Applicant not find the citation in MILLER a suitable teaching for a plurality of access apertures that provide access through the contiguous one-piece composite control surface skin to the plurality of hinge fittings, Tanaka teaches an access aperture that provides access through the contiguous one-piece composite control surface skin to the hinge fitting (See e.g., FIGS. 1 & 3 elements 13, 20, where, when combined with MILLER, the aperture 13 in Tanaka is applied to every hinge fitting 104 in MILLER, which then forms a plurality of access apertures that provide access through the contiguous one-piece composite control surface skin to the plurality of hinge fittings as set forth in the instant claim limitations).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of MILLER and Tanaka before him, before the effective filing date of the claimed invention, to include in the invention of MILLER the contiguous one-piece composite control surface skin comprises a plurality of access apertures that provide access through the contiguous one-piece composite control surface skin to the plurality of hinge fittings, as taught in the analogous art of Tanaka.  One would have been motivated to make such a combination to achieve the predictable result of fabricating a wing with a hinge member capable of reducing the fabrication cost of the wing, and of reducing the wing weight as well, as disclosed in Tanaka (See e.g., ¶ [0010]).

Response to Arguments
Applicant’s arguments filed 06/01/2021 have been fully considered but are moot due to the new ground of rejection necessitated by amendment.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/TERRI L FILOSI/Examiner, Art Unit 364409 June 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644